IN THE UNITED STATES COURT OF APPEALS

                                    FOR THE FIFTH CIRCUIT


                                          No. 95-40831
                                       (Summary Calendar)



WILLIAM RALPH ELLIOT,
in his capacity as Trustee of the
Elliot Family Trust,
                                                                              Plaintiff-Appellee,

                                               versus


CAPITAL INTERNATIONAL BANK & TRUST, LTD.,

                                                                              Defendant,

JAMES R. PAISLEY, JR.,

                                                                              Defendant-Appellant.

.

                           Appeal from the United States District Court
                                for the Eastern District of Texas
                                         (4: 94-CV-93)


                                October 28, 1996
Before DAVIS, EMILIO M. GARZA, and STEWART, Circuit Judges.

PER CURIAM:*

       James R. Paisley, Jr. appeals the district court’s granting of default judgment. He argues that

the district court abused its discretion in granting the default judgment. Paisley was sued in the


       *
        Pursuant to Local Rule 47.5, the court has determined t hat this opinion should not be
published and is not precedent except under the limited circumstances set forth in Local Rule 47.5.4.
Eastern District of Texas for fraud, conversion and breach of contract claims against the Elliot Family

Trust. Suit was filed on May 2, 1994, however, substitute service was requested on October 3, 1994.

On December 7, 1994, the U.S. Marshal completed personal service on Paisley in the Eastern District

of Pennsylvania where Paisley was incarcerated. Following service of process, Paisley failed to file

an answer or make an appearance. On March 8, 1995, a default judgment was entered by the Clerk

of Court against Paisley, pursuant to Fed. R. Civ. P. 55(b)(2).

       We have reviewed the record, the district court’s opinion, and the briefs, and we perceive

no abuse of discretion. Rule 55(b)(2) gives the district court the authority to render a default

judgment, without notice, against a non-appearing party. Accordingly, we affirm the district court’s

denial of Paisley’s Motion to Revise Decision, considered as a motion to set aside a default judgment.

The default judgment entered against Paisley is

AFFIRMED.




                                                  2